Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 20150362165).

Regarding claim 1. Chu discloses A display panel (Fig 4), comprising:
a base substrate (Fig 4, Fig 35: backplane) having a pixel area and a peripheral area adjacent to the pixel area (Fig 4);
a light emitting element 11 (Fig 2A/Fig 35) on the base substrate to generate a first light (Fig 35: blue emission), the light emitting element overlapping the pixel area (Fig 4);
a light control layer (Fig 35: white color converter) on the light emitting element to convert the first light into a white light (Fig 35); and

a first color filter (Fig 35: R) that allows penetration of the first light, 
a second color filter (Fig 35: G) that allows penetration of a second light different from the first light, and 
a third color filter (Fig 35: B) that allows penetration of a third light different from the first light and the second light.

Regarding claim 2. Chu discloses The display panel of claim 1, wherein the light emitting element comprises a micro light emitting diode (micro-LED) element [0030].

Regarding claim 3. Chu discloses The display panel of claim 1, wherein the first light is a blue light (Fig 35).

Regarding claim 4. Chu discloses The display panel of claim 1, wherein the base substrate comprises a silicon substrate [0080] and a semiconductor pattern (Fig 18) on the silicon substrate.

Regarding claim 5. Chu discloses The display panel of claim 4, wherein the base substrate is a monocrystalline silicon wafer, a polycrystalline silicon wafer [0080], and/or an amorphous silicon wafer.


wherein the light emitting element comprises a first semiconductor layer (Fig 18), a second semiconductor layer spaced apart from the first semiconductor layer (Fig 18), an active layer between the first semiconductor layer and the second semiconductor layer, and an element contact part electrically coupled to the substrate contact part (Fig 2A).

Regarding claim 7. Chu discloses The display panel of claim 1, wherein the light control layer comprises:
a first luminous substance to convert the first light into the second light ([0141]: red); and a second luminous substance to convert the first light into the third light ([0141]: green).

Regarding claim 8. Chu discloses The display panel of claim 7, wherein the first luminous substance and the second luminous substance are quantum dots [0141].

Regarding claim 9. Chu discloses The display panel of claim 7, wherein the light control layer further comprises:
a base resin [0140] in which the first luminous substance and the second luminous substance are distributed; and a scattering particle ([0141]: particles) in the base resin.


Regarding claim 11. Chu discloses The display panel of claim 7, wherein the light control layer comprises a first light control part (area R) that overlaps the first color filter, a second light control part (area G) that overlaps the second color filter, and a third light control part (area B) that overlaps the third color filter,
wherein each of the first, second, and third light control parts comprises the first luminous substance and the second luminous substance [0141].

Regarding claim 12. Chu discloses The display panel of claim 11, wherein the light control layer further comprises:
a wall pattern (Fig 35: seal material) between the first, second, and third light control parts, the wall pattern overlapping the peripheral area (Fig 35); and
a protection layer (Fig 35: Transparent polymer) between the wall pattern and each of the first, second, and third light control parts.

Regarding claim 15. Chu discloses A method of fabricating a display panel, the method comprising:
forming a light control layer (Fig 28: White Color Converter) on a light emitting element array (Fig 34), the light control layer including a first luminous substance and a second luminous substance (Fig 34);
forming a color filter layer (Fig 28: Color filter) on the light control layer, the color filter layer comprising a first color filter (R) that allows penetration of a first light (Red), a second color filter (G) that allows penetration of a second light different from the first 
forming a base substrate (Fig 34: Backplane); and
bonding the base substrate and the light emitting element array to each other to electrically couple the base substrate to the light emitting element array (Fig 35).

Regarding claim 16. Chu discloses The method of claim 15, wherein forming the base substrate comprises forming a semiconductor pattern and a substrate contact part on a silicon substrate (Fig 35, [0080]), wherein the semiconductor pattern and the substrate contact part are formed utilizing a complementary metal oxide semiconductor (CMOS) process [0079].

Regarding claim 17. Chu discloses The method of claim 16, wherein the light emitting element array comprises a transparent substrate and a light emitting element on the transparent substrate (Fig 2A, [0077]),
wherein the light emitting element comprises a first semiconductor layer, a second semiconductor layer spaced apart from the first semiconductor layer, an active layer between the first semiconductor layer and the second semiconductor layer, and an element contact part (Fig 2A), and
wherein bonding the base substrate and the light emitting element array to each other includes electrically coupling the substrate contact part to the element contact part (Fig 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 20150362165) in view of Zhou (US 20170194530).

Regarding claim 10. Chu discloses The display panel of claim 9, wherein except relative to a total amount of a solid content included in the light control layer, the first luminous substance is present in an amount of about 1 to 50 wt %, the second luminous substance is present in an amount of about 0.5 to 40 wt %, and the scattering particle has an amount of about 0.5 to 20 wt %.
However, the claimed ratio of the mixture of green and red QDs are well known in the art. For example, Zhou discloses overlapped range of claimed QDs mixture [0060]. Furthermore, the ordinary artisan would have recognized the claimed range to be a result effective variable affecting to make proper white light as also disc loses by Zhou.  Thus, it would have been obvious that Chu’s mixture within the claimed range, since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B
It is further noted that the specification contains no disclosure of either the critical nature of instant claimed range or any unexpected results arising thereof. Where In re Woodruff, 919 F.2d 1575, 1578,16 USPQ2d 1934,1936 (Fed Cir.1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art).

Allowable Subject Matter
Claims 13-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a fourth color filter that overlaps the second color filter and the third color filter, the fourth color filter reflects the first light and allows the second light and the third light to pass through the fourth color filter”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first capping layer between the light emitting element and the light control layer; and a second capping layer between the light control layer and the color filter layer”.

patterning an material to form a wall pattern on the light emitting element array; patterning a light control material including the first luminous substance, the second luminous substance, a scattering substance, and a base resin that are mixed in a space surrounded by the wall pattern; and curing the patterned light control material”.

Regarding claim 19. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “before forming the light control layer, forming a first capping layer on the light emitting element array; and before forming the color filter layer, forming a second capping layer on the light control layer”.

Regarding claim 20. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “forming a fourth color filter that overlaps the second color filter and the third color filter, wherein the fourth color filter is formed between the light control layer and the second color filter and between the light control layer and the third color filter”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826